■ Barnard, P. J.
—The referee in this case made his report on the 14th of July, 1888. He died on the 20th of July, 1888. A motion was made to set aside his report on the allegation that the referee’s mind was impaired when he signed the same. The proof is overwhelming upon this question in favor of the referee. Up to two days before his death he attended to a leading business personally, with a mind as sound as it had ever been. This is established by members of his family; by his leading clerk; by his physician and by the testimony of lawyers and business men who knew the referee. While there had been failing health for some time before his death, there was no impairment of intellect, and his death was sudden at least from heart disease.
The order should be affirmed, with costs and disbursements.
Dykman and Pratt, JJ., concur.